Citation Nr: 1615647	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  16-05 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date earlier than April 2, 2014, for the 100 percent evaluation for chronic nephritis with hypertension, anemia, and edema. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1945 to April 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for chronic nephritis with hypertension, anemia, and edema with an evaluation of 100 percent, effective April 2, 2014.

In his January 2016 VA Form 9 Appeal, the Veteran requested a hearing with the Board.  In February 2016, the Veteran withdrew his request for a Board hearing. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In April 1946, the RO in Chicago, Illinois, granted entitlement to service connection for chronic nephritis and assigned a 30 percent disability rating, effective April 5, 1946.

2.  In July 1949, the Veteran's disability evaluation was reduced to 10 percent for chronic nephritis.

3.  The Veteran did not appeal the April 1946 or July 1949 rating decisions.

4.  In an April 1962 rating decision, the Veteran's disability evaluation was reduced to zero percent, effective June 3, 1962.
5.  The Veteran did not appeal the April 1962 rating decision.

6.  The Veteran submitted a claim for an increased evaluation on April 2, 2014.

7.  In an October 2015 rating decision, the RO granted service connection for chronic nephritis with hypertension, anemia, and edema with an evaluation of 100 percent effective April 2, 2014.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 2, 2014, for the 100 percent evaluation for chronic nephritis with hypertension, anemia, and edema have not been met. 38 U.S.C.A. §§ 5108, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16. 183 (2002).  Proper VCAA notice must inform the veteran of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).
The April 2014 Fully Developed Claim (VA21-526EZ) explained the evidence necessary to substantiate the claim for an increased disability rating.  It also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19. 473, 490-491 (2006).  The duty to notify has been met.  See VAOPGCPREC 8-2003 (Dec. 22, 2003). 

VA also has a duty to assist the Veteran in the development of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  Moreover, the facts in this case are not in dispute, and the assignment of an effective date in this case is based on legal entitlement under the law.  No additional assistance would provide a more favorable outcome in this case.  Thus, the Board may proceed without prejudice.

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the particular claim on appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  General due process considerations also have been complied with by VA.  See 38 C.F.R. § 3.103.

Entitlement to an Earlier Effective Date

The Veteran contends that he is entitled to an effective date earlier than April 2, 2014, for the 100 percent evaluation for chronic nephritis with hypertension, anemia, and edema.  Having carefully considered his contentions in light of the record and the applicable law, the Board must deny the appeal.  

The provisions for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  Under VA laws and regulations, a specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action indicating intent to apply for one or more benefits under laws administered by the VA, and identifying the benefits sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).

In April 1946, the RO in Chicago, Illinois, granted entitlement to service connection for chronic nephritis and assigned a 30 percent disability rating effective April 5, 1946.  In July 1949, the Veteran's disability evaluation was reduced to 10 percent for chronic nephritis.  The Veteran did not appeal the July 1949 rating decision or submit any evidence in support of a higher evaluation for chronic nephritis.  In an April 1962 rating decision, the Veteran's disability evaluation was reduced to zero percent, effective June 3, 1962.  The Veteran did not appeal the April 1962 rating decision or submit any evidence in support of a higher evaluation for chronic nephritis.  On April 2, 2014, the RO received the Veteran's claim for an increased evaluation for his service-connected nephritis.  In an October 2015 rating decision, the RO granted service connection for chronic nephritis with hypertension, anemia, and edema with an evaluation of 100 percent effective April 2, 2014.

The Veteran and his representative claim that he is entitled to an effective date in January 2011, when he began treatment for peripheral edema.  See March 2016 Informal Hearing Presentation.  In May 2015, Dr. S.B. wrote that the Veteran was seen for shortness of breath and an abnormal resting electrocardiogram in 2004.  In June 2009, a stress test showed that the Veteran was hypertensive at rest without evidence of significant coronary artery disease.  Trace peripheral edema was noted in January 2011, and the Veteran was placed on diuretic therapy.

As noted above, the law provides that the effective date of the award of an evaluation based on a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  Although the May 2015 letter from Dr. S.B. shows that the Veteran began treatment for his service-connected nephritis prior to April 2014, the Veteran did not file a claim until April 2014 and the private physician letter was not received until after April 2014.  Therefore, the earliest effective date that may be assigned is April 2, 2014.

The Board has reviewed the record in an attempt to find any evidence supporting an earlier effective date.  In particular, the Board has reviewed the claims file for any informal claims - any communication or action indicating intent to apply for one or more benefits under laws administered by the VA, and identifying the benefits sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  However, the claims file reflects no communication from the Veteran other than his April 2014 claim.  The Board also has considered whether any medical evidence may provide a basis for the assignment of an earlier effective date.  However, the claims file does not contain any medical evidence received by VA prior to the April 2014 claim.  

Under the law, the Veteran's April 2014 claim, which expressed his intent to apply for an increased disability rating, represents the earliest possible basis for assigning an effective date.  38 C.F.R. § 3.155.  Accordingly, the claim for entitlement to an effective date earlier than April 2, 2014, for the 100 percent evaluation for chronic nephritis with hypertension, anemia, and edema must be denied.


ORDER

An effective date earlier than April 2, 2014, for the 100 percent evaluation for chronic nephritis with hypertension, anemia, and edema is denied.



____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


